Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In Claim 7 lines (1-2), the phrase “A control node for an array antenna, comprising at least one quadratic divider that takes, as input, a radiofrequency signal” has been replaced with 
--The control node for the array antenna, comprising at least one quadratic divider that takes, as input, an input radiofrequency signal-- merely to clarify the antecedent basis since the elements were previously described in claim 1.
	In Claim 8 (line 2), the phrase ”deliver an in-phase signal and a phase quadrature signal” has been replaced with --deliver the in-phase signal and the phase quadrature signal-- merely to clarify the antecedent basis since the elements were previously described in claim 7.
	In Claim 9 (lines 2-3), the phrase ”an in-phase signal, an inverse signal of the in-phase signal, a phase quadrature signal” has been replaced with --the in-phase signal, an inverse signal of the in-phase signal, the phase quadrature signal-- merely to clarify the antecedent basis since the elements were previously described in claim 7.
	In Claim 10 (lines 1-4), the phrase “An array antenna comprising: a plurality of radiating elements configured to transmit or receive a radiofrequency signal; 18Atty Dkt No. 95781.44960 one control node” has been replaced with --The array antenna comprising: a plurality of radiating elements configured to transmit or receive the radiofrequency signal; 18Atty Dkt No. 95781.44960 one of the control node-- merely to clarify the antecedent basis since the elements were previously described in claims 1 and 7.
	In Claim 11, the phrase “The satellite” has been replaced with --A satellite-- merely for antecedent basis purposes.


Allowable Subject Matter
Claims 1-11 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shrivastava (US 9,531,359) teaches a multi-state attenuator that is programmable.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach the claimed attenuator for an array antenna control node including the combination of each first attenuation cell being configured to attenuate said radiofrequency signal by a predetermined value and being activated according to a particular bit of the control signal, the attenuator being characterized in that it comprises a means for implementing a combinatorial logic on the bits of the control signal that are used to control the first attenuation cells, and at least one second attenuation cell (B1, BM), each second attenuation cell being configured to attenuate said radiofrequency signal by a predetermined value and being activated according to a particular output of the means for implementing a combinatorial logic.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843